Order filed, April 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00185-CV
                                    ____________

                      ZAYTOON ZEEBA PAKSIMA, Appellant

                                            V.

                       ELBAR INVESTMENTS, INC., Appellee


                     On Appeal from the Co Civil Ct at Law No 2
                                Harris County, Texas
                          Trial Court Cause No. 1004697


                                        ORDER

       The reporter’s record in this case was due April 2, 2012, 2012. See Tex. R. App.
P. 35.1. On April 3, 2012, this court ordered the court reporter to file the record within
15 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Gina Oliver, the official court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Gina Oliver does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM